Citation Nr: 1533258	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  12-00 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than November 28, 2008, for the grant of a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel






INTRODUCTION

The Veteran had active service from May 1963 to May 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that granted entitlement to a TDIU effective November 28. 2008.  The Veteran filed a notice of disagreement with the effective date in July 2009 and was provided with a statement of the case in October 2011.  The Veteran perfected his appeal with a January 2012 VA Form 9.  

The Veteran testified before a Decision Review Officer (DRO) in October 2011 and a copy of that transcript is of record.  

The Board notes that the Veteran requested a Board hearing on his January 2012 VA Form 9.  In a September 2013 statement, the Veteran canceled that hearing request.  

The appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals documents that are either duplicative or irrelevant to the issue on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to an effective date earlier than November 28, 2008, for the grant of entitlement to a TDIU.  

The statute governing effective dates provides that unless specifically provided otherwise, the effective date of an award based on an original claim, a claim to reopen, a claim reopened after final adjudication, or a claim for increase of compensation, dependency and indemnity compensation, or pension shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application therefore.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

A TDIU claim is treated as a claim for increased compensation, and the effective date rules for increased compensation apply to the TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).

The record reveals that in the May 2009 rating decision, the RO granted the Veteran a TDIU rating, effective November 28, 2008, the date of receipt of an informal TDIU claim.  This decision was predicated on findings that the Veteran met the percentage requirements for a TDIU rating, as set forth under 38 C.F.R. § 4.16(a) and that the severe complications from service-connected disability rendered him unemployable.  The Board notes that the May 2009 rating decision also granted an increased 70 percent rating for the Veteran's organic brain syndrome, effective November 28, 2008.  

In an August 2010 statement the Veteran stated that his notice of disagreement was based on CUE (clear and unmistakable error) due the fact that the VA should have advised him of the opportunity to file for a TDIU back in 1987.  At the October 2011 DRO hearing, the Veteran asserted that he should have been given special consideration because he did not meet the schedular criteria for a TDIU prior to November 28, 2008.  In a January 2012 statement, the Veteran again asserted that he was not informed of a TDIU benefit back in 1988 and that he has been disabled since 1987 as noted by his Social Security Administration (SSA) award.  On his September 2012 VA Form 9, the Veteran stated that "it makes clear that the VA may have made a CUE or overlooked the unmistakable fact that I have been unemployed since July 30, 1987".  

The Board notes that the records reflects that the October 1994, June 1998 and January 1999 rating decisions that implicitly denied extra-schedular TDIU under 38 C.F.R. § 4.16(b) are final.  The Board further notes that after a rating decision becomes final, an earlier effective date may be established only by a request for revision of that decision based on CUE.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006) (free-standing earlier effective date claims that could be raised at any time are impermissible because such claims would vitiate decision finality).  

Based on the above, the Board finds that the Veteran has alleged CUE in the prior rating decisions.  The Board acknowledges that the CUE allegations were addressed in the October 2011 statement of the case and the February 2014 supplemental statement of the case in regards to the Veteran's claim for an earlier effective date for the grant of TDIU.  The Board observes that a claim for an earlier effective date is wholly distinct claim from a claim based on CUE.  Furthermore, the Board observes that, under current VA law, a statement of the case and a supplemental statement of the case are considered an adjudication only for the purpose of curing a notice deficiency in a previously decided claim.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  They do not constitute a valid adjudication in the first instance.  As such, the Board finds the AOJ must adjudicate the CUE claim in the first instance.  

The Board notes that a favorable determination in the Veteran's claim of CUE could, potentially, render the claim for an earlier effective date for the assignment of a TDIU moot.  Thus, the CUE claim is inextricably intertwined with the claim for an earlier effective date and must be adjudicated in the first instance by the AOJ prior to the Board's adjudication of the claim for an earlier effective date.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are inextricably intertwined if one claim could have significant impact on the other). 

The Board further notes that the fact that an issue is inextricably intertwined does not establish that the Board has jurisdiction of the issue, only that the Board cannot fairly proceed while there are outstanding matters that must be addressed by the AOJ in the first instance.  Thus, the issue of CUE should not be returned to the Board unless it is properly appealed in accordance with 38 U.S.C.A. § 7105 (West 2014).  See also 38 C.F.R. §§ 20.200, 20.201, 20.202 (2014).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should provide the Veteran the opportunity to specifically identify, by date, which rating decision he seeks to challenge on the basis if clear and unmistakable error (CUE).  

2. Once the Veteran has identified the specific rating decision, the AOJ should adjudicate whether the above identified rating decision contains clear and unmistakable error (CUE), that is CUE in the denial of an extra-schedular TDIU under 38 C.F.R. § 4.16(b).  Thereafter, the Veteran and his representative should be provided with written notice of the determination and they must be provided notice of the Veteran's rights of appeal.  This issue should only be returned to the Board if it is timely appealed and perfected.

3. After the above has been completed, the record should again be reviewed.  If the issue of entitlement to an effective date earlier than November 28, 2008, for the assignment of a TDIU remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




